DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
4.	Claim 1 is objected to because of the following informalities: for purpose of a formal complete sentence, insert “and” before “one or more metamaterial (MTM) resonant circuits critically…” in line 11, and insert “and” before “wherein the one or more MTM resonant circuits include components…” in line 23.  Appropriate correction is required.
20 is objected to because of the following informalities: for purpose of a formal complete sentence, insert “and” before “establishing,” in line 10, and insert “and” before “wherein the one or more MTM resonant circuits include components…” in line 23.  Also to replace “as the first frequency-wherein” with “as the first frequency, wherein” in line 19.  Appropriate correction is required.  


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1 and 3-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1 recites the limitation "the apparatus" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  To be precise, it should be “the system”.
Dependent claims 3-19 and 22-23 are rejected for depend from claim 1. 
Claim 20 recites the limitation "the system" in last line.  There is insufficient antecedent basis for this limitation in the claim.  To be precise, it should be “the communication device”.  


Allowable Subject Matter
9.	Claims 1 and 3-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and the Claim Objections.  
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 1 and 20, Brown (US Pub 2010/0237935), Cloutier (US Patent 6,668,165), Sadowski (US Pub 2004/0198288 A1) and Dupuy et al. (US Pub 2012/0169414 Al) fail to disclose the invention as a whole.

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/Rui Meng Hu/
R.H./rh
January 26, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643